DETAILED ACTION
Claims 1-18 are pending in this action.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Information Disclosure Statement
The information disclosure statements (IDS) submitted on 9/28/2019 and 10/17/2019 are in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statements have been considered by the examiner.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1, 3-6, 9, 10, 12-15 and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Shattil et al. (CN-108353081-B) [hereinafter “Shattil”] in view of Per Herik et al. (GB-2546438-A) [hererinafter “Per Henrik”].

As per claim 1, Shattil teaches a computer-implemented method for taking control of a small unmanned aerial system (sUAS) (Page 12, lines 45-50, taking control of a UAV to land it or redirect it), the method comprising: detecting a presence of a wireless access point (WAP) associated with a sUAS (Abstract, Page 5, lines 1-5, sensing the wireless environment to detect radio control unit) see also (Page 19, lines 1-20, radio control unit can be any of a variety of network components including access points); analyzing, by a hardware processor, data packets intercepted from the WAP (Page 11, lines 14-19, analyzing wireless signal to determine radio protocol); determining, by the hardware processor, that the sUAS is of an unknown type based on the data packets that were intercepted using a machine learning classifier (Page 12, lines 12-15, unknown or unidentified radio protocol means UAV can’t be identified and is a threat) see also (Page 7, lines 16-18, using machine learning to classify and identify UAV); determining, by the hardware processor, one or more exploits from a library of exploits to initiate against the sUAS based on the machine learning classifier (Page 17, lines 5-15, using machine learning to determine vulnerabilities and adapt them to suit needs); and transmitting the one or more exploits to the sUAS (Page 17, lines 9-12, vulnerability utilization, i.e. sending commands to UAV to disable and control UAV).
	Shattil does not explicitly state the wireless signals comprise data packets. Per Henrik teaches the wireless signals comprise data packets ([0031], signals comprise data packets that are detected and manipulated to control the drone).
	At the time of filing, it would have been obvious to one of ordinary skill in the art to combine Shattil with the teachings of Per Henrik, the wireless signals comprise data packets, to clearly indicate how the signals are being analyzed for classifying the UAV.

As per claim 3, the combination of Shattil and Per Henrik teaches the computer-implemented method of claim 1, wherein an exploit from the one or more exploits is configured to interrupt communication between the sUAS and a controller of the sUAS (Per Henrik; Abstract, disrupting communications between controller and drone).

As per claim 4, the combination of Shattil and Per Henrik teaches the computer-implemented method of claim 1, wherein an exploit from the one or more exploits is configured to cause the sUAS to crash (Shattil; Page 12, lines 46-49, completely controlling the UAV to land it or stop it – crashing is interpreted to be an obvious modification since complete control would allow for crashing the UAV).

As per claim 5, the combination of Shattil and Per Henrik teaches the computer-implemented method of claim 1, wherein the one or more exploits are group as a non-intrusive exploit or an intrusive exploit (Shattil; Page 17, lines 22-24, passive and active attacks against the radio signal protocol to identify and exploit vulnerabilities of the UAV).

As per claim 6, the combination of Shattil and Per Henrik teaches the computer-implemented method of claim 5, wherein the one or more exploits is the intrusive exploit further comprises receiving a command from a user to initiate the intrusive exploit (Shattil; Page 17, lines 9-12, vulnerability utilization includes sending a command to the UAV to change a state or mode).

As per claim 9, the combination of Shattil and Per Henrik teaches the computer-implemented method of claim 1, wherein the determining that the sUAS is of an unknown type is based on a whitelist of known sUAS types (Shattil; Page 12, lines 4-13, determining type of UAV communication protocol as unknown equates to a threat, i.e. not a “known” list).

As per claim 10, the substance of the claimed invention is identical or substantially similar to that of claim 1. Accordingly, this claim is rejected under the same rationale.

As per claim 12, the substance of the claimed invention is identical or substantially similar to that of claim 3. Accordingly, this claim is rejected under the same rationale.

As per claim 13, the substance of the claimed invention is identical or substantially similar to that of claim 4. Accordingly, this claim is rejected under the same rationale.

As per claim 14, the substance of the claimed invention is identical or substantially similar to that of claim 5. Accordingly, this claim is rejected under the same rationale.

As per claim 15, the substance of the claimed invention is identical or substantially similar to that of claim 6. Accordingly, this claim is rejected under the same rationale.

As per claim 18, the substance of the claimed invention is identical or substantially similar to that of claim 9. Accordingly, this claim is rejected under the same rationale.

Claims 2 and 11 are rejected under 35 U.S.C. 103 as being unpatentable over Shattil and Per Herik in further view of Luo et al. (CN-106446566-A) [hereinafter “Luo”].

As per claim 2, the combination of Shattil and Bogstrom teaches the computer-implemented method of claim 1.
The combination of Shattil and Bogstrom does not explicitly teach wherein the machine learning classifier is random forest tree or a support vector machine. Luo teaches wherein the machine learning classifier is random forest tree (Abstract, using random forest tree algorithm to classify cognitive function which is applicable to any sort of classification) or a support vector machine (Page 4, lines 24-25, using the classification model of support vector machine which is applicable to any sort of classification).
At the time of filing, it would have been obvious to one of ordinary skill in the art to combine Shattil and Per Henrik with the teachings of Luo, wherein the machine learning classifier is random forest tree or a support vector machine, to provide well known classification techniques for application to classifying drones and unmanned vehicles.

As per claim 11, the substance of the claimed invention is identical or substantially similar to that of claim 2. Accordingly, this claim is rejected under the same rationale.

Claims 7 and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Shattil and Per Herik in further view of Chi Tin et al. (US PGPUB No. 2015/0156211) [hereinafter “Chi Tin”] in further view of Karta et al. (US Patent No. 9,503,463) [hereinafter “Karta”].

As per claim 7, the combination of Shattil and Per Henrik teaches the computer-implemented method of claim 1.
The combination of Shattil and Per Henrik does not explicitly teach wherein the one or more exploits comprise a denial-of-service attack and a buffer-overflow attack. Chi Tin teaches wherein the one or more exploits comprise a denial-of-service attack ([0016], denial-of-service attack) and a buffer-overflow attack ([0016], buffer overflow attacks).
At the time of filing, it would have been obvious to one of ordinary skill in the art to combine Shattil and Per Henrik with the teachings of Chi Tin, wherein the one or more exploits comprise a denial-of-service attack and a buffer-overflow attack, to employ well known attack techniques when neutralizing a potential UAV/drone threat.
The combination of Shattil, Per Henrik and Chi Tin does not explicitly teach an address resolution protocol (ARP) cache poisoning attack. Karta teaches an address resolution protocol (ARP) cache poisoning attack (Col. 7, lines 57-65, ARP attacks including cache poisoning).
At the time of filing, it would have been obvious to one of ordinary skill in the art to combine Shattil, Per Henrik and Chi Tin with the teachings of Karta, an address resolution protocol (ARP) cache poisoning attack, to employ well known attack techniques when neutralizing a potential UAV/drone threat.

As per claim 16, the substance of the claimed invention is identical or substantially similar to that of claim 7. Accordingly, this claim is rejected under the same rationale.

Claims 8 and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Shattil and Per Herik in further view of Bhagwat et al. (AU-2004298047-A1) [hereinafter “Bhagwat”].

As per claim 8, the combination of Shattil and Per Henrik teaches the computer-implemented method of claim 1.
The combination of Shattil and Per Henrik does not explicitly teach wherein the data packets that are analyzed and are intercepted from the WAP, further comprises extracting features from the data packets comprising a frame data, an IEEE 802.11 probe response data, and an IEEE 802.11 wireless LAN management frame data. Bhagwat teaches wherein the data packets that are analyzed and are intercepted from the WAP, further comprises extracting features from the data packets comprising a frame data ([0121], MAC frame intercepted and extracted), an IEEE 802.11 probe response data ([0130], extracting probe response data), and an IEEE 802.11 wireless LAN management frame data ([0109], sniffing out protocol frame packets, i.e. management frame packets).
At the time of filing, it would have been obvious to one of ordinary skill in the art to combine Shattil and Per Henrik with the teachings of Bhagwat, wherein the data packets that are analyzed and are intercepted from the WAP, further comprises extracting features from the data packets comprising a frame data, an IEEE 802.11 probe response data, and an IEEE 802.11 wireless LAN management frame data, to extract well known frame and packet data that can be used to machine learn and classify drones and unmanned vehicles.

As per claim 17, the substance of the claimed invention is identical or substantially similar to that of claim 8. Accordingly, this claim is rejected under the same rationale.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Parker et al. (US PGPUB No. 2017/0192089), Peng et al. (WO-2014114099-A1), Sassinsky (US PGPUB No. 2018/0257780), Schmitz (6,665,269), Valianti et al. ("Multi-Agent Coordinated Close-in Jamming for Disabling a Rogue Drone," in IEEE Transactions on Mobile Computing, doi: 10.1109/TMC.2021.3062225, 2021, pages 1-18), Srivastava et al. ("Estimation and Control for Autonomous UAV System to Neutralize unknown Aerial Maneuvering Target," 2021 Seventh Indian Control Conference (ICC), 2021, pp. 117-122, doi: 10.1109/ICC54714.2021.9703182), Kosolyudhthasarn et al. ("Drone Detection and Identification by Using Packet Length Signature," 2018 15th International Joint Conference on Computer Science and Software Engineering (JCSSE), 2018, pp. 1-6, doi: 10.1109/JCSSE.2018.8457352), Wang et al. ("Counter-Unmanned Aircraft System(s) (C-UAS): State of the Art, Challenges and Future Trends, IEEE Aerospoace and Electronic Systems Magazine, 36.3, 2021, pages 4-29), Park et al. ("Survey on Anti-Drone Systems: Components, Designs, and Challenges," in IEEE Access, vol. 9, pp. 42635-42659, 2021, doi: 10.1109/ACCESS.2021.3065926), Sharma et al. ("Drone Detection Mechanism using Radiocommunication Technology and Internet Protocol Address," 2019 International Conference on Smart Systems and Inventive Technology (ICSSIT), 2019, pp. 449-453, doi: 10.1109/ICSSIT46314.2019.8987972), Lee et al. ("Drone Detection and Identification System using Artificial Intelligence," 2018 International Conference on Information and Communication Technology Convergence (ICTC), 2018, pp. 1131-1133, doi: 10.1109/ICTC.2018.8539442) and Jayapalan et al. ("Detection of Malicious UAV in Airspace," 2021 International Conference on Computer Communication and Informatics (ICCCI), 2021, pp. 1-4, doi: 10.1109/ICCCI50826.2021.9402413) all disclose various aspects of the claimed invention including disabling unmanned aerial vehicles and drones or provide generally the state of the art.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to PETER C SHAW whose telephone number is (571)270-7179. The examiner can normally be reached Max Flex.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Carl Colin can be reached on 571-272-3862. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/PETER C SHAW/Primary Examiner, Art Unit 2493                                                                                                                                                                                                        April 30, 2022